On Application for Rehearing.
En Banc.
PER CURIAM.
In application for rehearing, the defendant-appellant has pointed out that we inadvertently erred in our original opinion by stating that the Town of Lake Arthur had not in fact paid the defendant contractor the retainage due on the contract, after the contractor agreed to pay plaintiff by his letter of November 17, 1961.
In this letter of November 17th, the defendant contractor wrote the consulting engineer, who had previously refused to make a final acceptance of the work because of the contractor’s failure to remove the waste material. The contractor stated in the letter that he now “has agreed with [the plaintiff] Mr. Norman Ordoneaux, present owner of the property, to remove this waste material as soon as possible, and we are confirming same to him by carbon copy of this letter.” The contractor’s letter concluded: “In view of the fact that we have made this agreement and the fact that the plant was substantially completed and turned over to the Owner by us in June of this year, we respectfully request that final acceptance of the work now be made.”
In reply and in reliance upon this agreement of the defendant to remove the waste material from the plaintiff’s property, the consulting engineers executed a final acceptance of December 1st (see P-4). The defendant’s agreement to remove the waste material from the plaintiff’s property thus constituted a stipulation per autri for the benefit of the plaintiff, since, in reliance and in return for such agreement, the en-gmeer and the Town accepted the defendant’s work.
The defendant thus received the bargained-for final acceptance, in return for its promise to remove the waste material from the plaintiff’s land. It is immaterial that the contractor’s surety, approximately a month after this final acceptance, instructed the Town not to pay the remaining re-tainage because of several problems between it and the contractor, Tr. 94-95.
We have m our original opinion disposed of the other contentions raised by the defendant-appellant’s application for rehearing. The application is denied.
Rehearing denied.